NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CONSTANCIO LARA, JR.,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0nden,t. '
2011-3067 ..
Petiti0n for review of the Merit Systerns Protecti0n
B0ard in case n0. DAO841100541-I-1.
ON MOTION
Bc-efore PROsT, MAYER, AND GAJARsA, Circu,it Judges.
PER CURLA_M.
ORDER
C0nstanci0 Lara, Jr. moves for reconsideration of the
c0urt's order dismissing this petition as untimely
Up0n consideration thereof

LA_RA v. 0PM 2
IT ls 0R1)ERE1) THAT:
The motion is denied.
FoR THE CoURT
 2 6  /s/ Jan Horba1__\;
Date J an Horba1y
Clerk
cc: EdWard P. Fahey, Jr., ESq.
D011glas G. Ede1schick, Esq.
FlLED
u.s. coram F 3
320 ms FEo1?iAiPc':’liEzA¢’dSn0
0CT 2 6 2011
JAN HORBAL¥
CLERK